Citation Nr: 0723715	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition. 

2.  Entitlement to service connection for coronary artery 
disease due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to March 
1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
right knee condition as well as for coronary artery disease 
due to Agent Orange exposure. 

The veteran initially requested that he be scheduled for a 
Board hearing at the RO.  The veteran was then notified in a 
June 2007 letter that his hearing had been scheduled for July 
13, 2007.  However, the veteran failed to appear with no 
explanation provided.  Therefore his hearing request is 
considered withdrawn. 


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's the right 
knee.

2.  The veteran's coronary artery disease was first diagnosed 
many years after service and has not been linked by competent 
medical evidence to service, to include herbicide exposure 
therein. 


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303 (2006).

2.  Coronary artery disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records show that he was 
treated for a laceration and contusion of his left knee in 
September 1965, but make no reference to problems with his 
right knee.  Thus, the service medical records provide highly 
probative evidence against the claim. 

More importantly, none of the post-service medical records 
establishes that the veteran has a current disability 
involving his right knee.  The Board has reviewed various 
private treatment records, none of which indicates that he 
has a right knee condition.  In fact, when evaluated by A.K., 
M.D., in March 2005, both lower extremities were entirely 
normal, providing private medical evidence against this 
claim.  

Since there is no medical evidence of a current disability 
involving the veteran's right knee, his claim must be denied.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee condition.  The veteran's 
contentions that he currently has a right knee condition are 
significantly outweighed by the medical evidence which makes 
no reference to right knee problems.  See Barr v. Nicholson, 
No. 04-0534 (Vet. App. June 15, 2007).  Since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal is denied.

II.  Coronary Artery Disease

The veteran claims that he developed coronary artery disease 
as a result of exposure to herbicides while stationed in 
Vietnam.  Under VA regulation, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that he or 
she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  However, since coronary 
artery disease is not included in the list of presumptive 
diseases under C.F.R. § 3.309(e), service connection on 
presumptive basis due to Agent Orange exposure is not 
warranted. 

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

Unfortunately, there is also no medical evidence that the 
veteran's heart disease had its onset either in service or 
during the one-year presumptive period after service.  The 
service medical records make no reference to heart problems, 
and therefore provide evidence against the claim.  Indeed, 
private treatment records show that the veteran was first 
diagnosed with heart disease in 2003, approximately 36 years 
after his separation from active duty.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Also significant is the fact that none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's heart disease or even indicating an 
association, providing evidence against this claim.  In other 
words, there is simply no medical evidence of a nexus or 
relationship between the veteran's coronary artery disease 
and his period of active duty, to include herbicide exposure 
therein.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In short, both the service and post-service medical 
records provide highly probative evidence against the claim. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for coronary artery 
disease.  The veteran's contentions that his coronary artery 
disease is related to service are outweighed by the medical 
evidence which shows that this condition was first diagnosed 
36 years after service.  See Barr v. Nicholson, No. 04-0534 
(Vet. App. June 15, 2007).  Accordingly, the appeal is 
denied.



III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in September 
2004 and March 2006: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board also finds that a VA examination is not necessary 
to determine whether either claimed disability on appeal is 
related to service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  

Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no medical evidence of a current 
disability or persistent or recurrent symptoms involving the 
veteran's right knee.  In addition, the veteran's coronary 
artery disease was first identified approximately 36 years 
after service with no indication that it related to service.  
Under these circumstances, the standards of McLendon have not 
met in this case.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Service connection for a right knee condition is denied. 

Service connection for coronary artery disease is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


